COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Baylor College of Medicine and Richard Finnell v. Melody Yeo and
                         Monica Garcia

Appellate case number:   01-22-00210-CV

Trial court case number: 2021-76206

Trial court:             157th District Court of Harris County

      Appellants, Baylor College of Medicine and Richard Finnell, filed a Motion for
Immediate Review of Trial Court’s Denial of Supersedeas Bond and Emergency Motion for Stay
of Underlying Proceedings Pending Resolution of Supersedeas Bond Issues.
       The motion is denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually 


Date: June 3, 2022